NOT FOR PUBLICATION                           FILED
                                                                          SEP 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHANNON CARTER,                                 No.    20-16539

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-02064-RFB-EJY
 v.

BRIAN SANDOVAL; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted September 14, 2021**


Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Shannon Carter, a Nevada state prisoner, appeals pro se the district court’s

judgment dismissing his civil rights action under 42 U.S.C. § 1983, alleging that

defendants violated his constitutional rights when they miscalculated his parole

eligibility date. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under 28 U.S.C. § 1915A. Hayes v. Idaho Corr. Ctr., 849 F.3d 1204,

1208 (9th Cir. 2017). We affirm.

      The district court properly concluded that Carter failed to state a claim that

defendants violated the Ex Post Facto Clause by failing to apply sentence credits to

his parole eligibility under Nev. Rev. Stat. § 209.4465(7)(b) (1997). See Lynce v.

Mathis, 519 U.S. 433, 441 (1997) (to fall within ex post facto prohibition, a law

must be retrospective and must disadvantage the offender affected by it by

increasing his punishment). As the district court correctly found, the Nevada Court

of Appeals’ order attached to Carter’s complaint shows that under Williams v. State

Dep’t of Corr., 402 P.3d 1260, 1262-65 (Nev. 2017), defendants misapplied

§ 209.4465(7)(b), rather than retroactively applying the less favorable parole

eligibility rules set forth in Nev. Rev. Stat. § 209.4465(8) (2007).

      The district court properly dismissed Carter’s claim that defendants breached

his plea agreement as that claim challenges the validity of his conviction and thus

is barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

      Carter failed to state a due process or Eighth Amendment claim based on

deprivation of parole eligibility because he possessed no constitutionally protected

liberty interest in parole eligibility in Nevada. See Olim v. Wakinekona, 461 U.S.

238, 250-51 (1983) (if a substantive interest is left to the state’s unfettered

discretion, then state statutes creating formal procedures surrounding that



                                           2
discretion do not create a liberty interest); Moor v. Palmer, 603 F.3d 658, 661-62

(9th Cir. 2010) (Nevada law does not create liberty interest in parole).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Carter’s motion for reconsideration and appointment of counsel (Docket

Entry No. 11) is denied.

      AFFIRMED.




                                          3